Case 3:16-cv-00121-GMG-RWT Document 13 Filed 01/10/19 Page 1 of 1 PageID #: 170




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG


  CHRISTINA M. VOGT,

                Plaintiff,

  v.                                                         CIVIL ACTION NO.: 3:16-CV-121
                                                             (GROH)

  MACY’S CORPORATE SERVICES, INC.,

                Defendant.

              ORDER DENYING PLAINTIFF’S MOTION TO RE-OPEN CASE

         Currently before the Court is the pro se Plaintiff’s Motion to Re-Open Case. ECF

  No. 12. On September 28, 2016, Plaintiff filed an Unopposed Motion to Dismiss her

  complaint pursuant to Federal Rule of Civil Procedure 41(a)(2). ECF No. 8. Thereafter,

  the Court issued an Order dismissing the case without prejudice. ECF No. 10. The

  Plaintiff avers that her case should be reopened because it was unfairly closed by the

  American Arbitration Association without the possibility of reopening. ECF No. 12.

         Upon review and consideration, the Court ORDERS that the Plaintiff’s motion [ECF

  No. 12] is hereby DENIED. The Clerk of Court is DIRECTED to transmit copies of this

  Order to all counsel of record and the pro se Plaintiff.

         DATED: January 10, 2019
